BASKIN, Judge.
In accordance with our concern for the substance rather than the form of payments made pursuant to a dissolution decree, regardless of the label of “property settlement” or “alimony”; and in recognition that the name assigned may not be conclusive of the question of the character of the obligation, see Underwood v. Underwood, 64 So.2d 281 (Fla.1953); Fagan v. Lewis, *367374 So.2d 18 (Fla. 3d DCA 1979), we hold that the sums referred to in paragraph 3 of the order portion of the Final Judgment of Dissolution of Marriage dated May 23,1980, constituted alimony obligations enforceable by contempt and not a property settlement. Accordingly, we reverse and remand the cause to the trial court for an evidentiary hearing on the wife’s motion for contempt.